Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is a listing of pertinent references accompanied with corresponding explanations as to why they do not teach the claimed limitations:
Krueger (US 2016/0262608) teaches a multiple camera system that can track eye activity and the system for doing so can be “mounted on a head worn device, on eyeglasses framework, or partially within the lens of eyeglass or contact lens on in a hand held mobile smart device, such as a smart phone, smart pad, or limb worn computer system” [0226]. However, Krueger does not teach tracking the eyes of another user.
Uscinski (US 2018/0348861) teaches tracking the eyes of a user for a calibration process using virtual targets, but does not teach tracking the eyes of another user.
Delamont (US 2020/0368616) teaches tracking the eyes of a user and transmitting the detected information to another user or a centralized server. Delamont also teaches altering a motorized mechanism based on the detected gaze direction of another user’s eyes through the other user’s head mounted device (HMD) [1580]. However, Delamont does not teach tracking the eyes of another user.
Thukral (US 2015/0346814) teaches tracking the eyes of multiple users from an external camera system and altering the contents of a display based on the tracking. 
Rakshit (US 2017/0041374) teaches tracking the eyes of a user through a worn HMD and determining when the user is looking at another user wearing an HMD. Rakshit also teaches transmitting data to another user upon detection of eye contact. However, Rakshit does not teach tracking the eye moment of the other user using detection technology mounted on the first user’s HMD. 
Gatson (US 10,475,415) teaches utilizing a pair of HMDs that can locate each other based on detection of a strobe source located on one or both of the HMDs. However, Gatson only teaches utilizing inward-facing does not teach tracking the eyes of another user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691